                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE


CAUDILL SEED AND
WAREHOUSE COMPANY, INC.                                                               PLAINTIFF

v.                                                       CIVIL ACTION NO. 3:13-CV-82-CRS

JARROW FORMULAS, INC.                                                               DEFENDANT


                         MEMORANDUM OPINION AND ORDER

I.     Introduction

       This case is before the Court for a determination regarding the unending saga of sealed

documents in this case. The parties, the magistrate judge, and the undersigned have spent a hefty

amount of time and effort sealing and unsealing documents. Following another extensive review,

the Court will order some documents unsealed, while keeping others under seal.

II.    Procedural Background

       The magistrate sua sponte ordered the parties to confer, submit a joint status report listing

the documents the parties agreed to unseal and, to the extent there was disagreement on sealing

the remaining documents, brief the issues. DN 177. The parties filed their joint status report

listing documents they agreed to unseal. DN 208, 212. The magistrate ordered those documents

unsealed. DN 240.

       Caudill filed its motion to maintain documents under seal. DN 209. Jarrow responded in

opposition. DN 218. Caudill replied. DN 220. Jarrow also filed its own motion requesting to file

redacted documents and to maintain certain documents under seal. DN 210. Caudill had no

objection except to the unsealing of documents which it had requested remain sealed. DN 215.

The magistrate issued his opinion on the issue unsealing certain documents and leaving others



                                                 1
under seal. DN 239. Jarrow objected to a number of those rulings. DN 243. Caudill responded in

opposition to those objections. DN 274. The Court thus restricts its review to the items to which

Jarrow objects.

III.   Discussion

       Generally, there is a “strong presumption” in favor of open court records. Rudd Equip.

Co. v. John Deere, 834 F.3d 589, 593 (6th Cir. 2016). “In civil cases, as much as in criminal

matters, the resolution of private disputes frequently involves issues and remedies affecting third

parties or the general public, and secrecy serves only to insulate the participants, mask

impropriety, obscure incompetence, and conceal corruption.” Id. at 593 (cleaned up).

       Sealing should occur only when there is a “compelling reason why certain documents or

portions thereof should be sealed.” Id. (citing Shane Grp., Inc. v. Blue Cross Blue Shield of

Mich., 825 F.3d 299, 305 (6th Cir. 2016)). Even then, “the seal itself must be narrowly tailored to

serve that reason,” and should “analyze in detail, document by document, the propriety of

secrecy, providing reasons and legal citations.” Id. at 594 (citing Shane Grp., 825 F.3d at 305).

Valid reasons for sealing could include court records that are “sources of business information

that might harm a litigant’s competitive standing,” Nixon v. Warner Commc’ns, Inc., 435 U.S.

589, 598 (1978), as well as “trade secrets, information covered by a recognized privilege (such as

the attorney-client privilege), and information required by statute to be maintained in confidence

(such as the name of a minor victim of sexual assault),” Rudd, 834 F.3d at 589.

       In undertaking this analysis, however, the Court must remain mindful that the issue in the

case revolves around trade secret misappropriation. In those cases, “[t]he strong presumption of

access is improper.” Kyle J. Mendenhall, Can You Keep a Secret?, 62 DRAKE L. REV. 885, 910

(2014). Instead, “[d]istrict courts should be able to use their sound discretion in weighing the



                                                 2
competing interests for and against sealing court documents without such a misbalanced starting

presumption.” Id. That is important in trade secret cases because there is an inherent “discord

between litigating to protect confidential information and disclosing that same confidential

information during the litigation.” United States v. Roberts, No. 3:08-CR-175, 2010 WL

1010000, at *5 (E.D. Tenn. March 17, 2010). “It would, of course, be idle to the point of flat

absurdity for the trial judge to compel the plaintiff to publicly disclose its processes in the act of

protecting them from disclosure.” Id. (citation omitted). Otherwise, the Court sets a plaintiff

alleging misappropriation of trade secrets sailing ‘twixt Scylla and Charybdis.

       Put simply, where the issue boils down to the “plaintiff claiming the processes were

secret, but the defendant claiming they were not,” unsealing the documents is improper. Id. This

is so because the Court’s decision on sealing should be “completely separate” from the merits of

the case or admissibility of the evidence. Rudd, 834 F.3d at 593. However, a ruling unsealing a

document which contains an alleged trade secret implicates a merits issue because the Court

would be required to necessarily determine that the item is not a trade secret. Id.

       In this case, Caudill has survived summary judgement on its remaining trade secret

claims. See DN 145. That means that Caudill has produced sufficient evidence to create a

genuine issue of material fact as to whether its alleged trade secrets are, in fact, trade secrets. See

FED. R. CIV. P. 56. Therefore, to the extent that Caudill alleges a document contains a trade

secret and it appears to the Court that a genuine issue of material fact exists as to whether that

information is a trade secret, the Court will maintain the seal on the document rather than

implicate itself in an improper ruling on the merits of Caudill’s claims.

       The parties have briefed the issue utilizing a table. The Court finds that method also

appropriate to organize its specific reasoning for sealing or unsealing.



                                                   3
Tab     DNs                                        Reasoning
 1       38     These documents contain deposition transcripts from Dan Caudill. DNs 38
         43     and 43 involve testimony regarding the location of the lab notebook and hard
        78-1    drive at issue in the case. No portion of those documents appears to represent
        80-8    Caudill’s alleged trade secret, privileged, or proprietary and confidential
       124-3    business information. Therefore, they will be unsealed.
       126-4
       133-5    DNs 78-1, 80-8, 124-3, 126-4, and 133-5 contain information about
                Caudill’s manufacturing processes. Caudill has created a genuine issue of
                material fact as to whether this is a trade secret. DN 145. There is a
                compelling interest in protecting disclosure of alleged trade secrets, as such
                disclosure could cause irreparable harm. See Rudd, 834 F.3d 589. Therefore,
                this information will remain sealed.
2/50    61-18   These documents contain e-mails that include a list of Caudill’s customers.
       124-37   Caudill has created a genuine issue of material fact as to whether this is a
       133-13   trade secret. DN 145. There is a compelling interest in protecting disclosure
       124-38   of alleged trade secrets, as such disclosure could cause irreparable harm. See
       126-14   Rudd, 834 F.3d 589. Further, such business information might harm
       133-13   Caudill’s competitive standing. See Nixon, 435 U.S. at 598. Therefore, this
                information will remain sealed.
 5        69    These documents contain deposition transcripts filed unsealed in a state court
         71-8   case with limited redactions. No portion of those documents appears to
        78-11   represent Caudill’s alleged trade secret, privileged, or proprietary and
         86-1   confidential business information. Therefore, counsel shall substitute
        126-5   redacted copies which will be unsealed.
       133-19
        135-4
        165-1
        181-1
        194-2
 9       78-3   These documents contain deposition transcripts filed unsealed in a state court
         80-9   case with limited redactions. No portion of those documents appears to
       126-23   represent Caudill’s alleged trade secret, privileged, or proprietary and
       128-28   confidential business information. Therefore, counsel shall substitute
       133-16   redacted copies which will be unsealed.
10      78-10   These documents contain deposition transcripts filed unsealed in a state court
        126-7   case with limited redactions. No portion of those documents appears to
       135-37   represent Caudill’s alleged trade secret, privileged, or proprietary and
       204-12   confidential business information. Therefore, counsel shall substitute
                redacted copies which will be unsealed.
15     100-7    These documents contain an e-mail between counsel with expert reports
       100-8    attached. DN 100-7 contains an e-mail from Jarrow’s counsel to Caudill’s
       100-9    counsel (at the time). No portion of this document appears to represent
                Caudill’s alleged trade secret, privileged, or proprietary and confidential
                business information. Therefore, it will be unsealed.


                                             4
                 DNs 100-8 and 100-9 contain expert reports of Jarrow’s experts, Andrew
                 Chambers and Charles Staff, discussing Caudill’s processes. Caudill has
                 created a genuine issue of material fact as to whether this is a trade secret.
                 DN 145. There is a compelling interest in protecting disclosure of alleged
                 trade secrets, as such disclosure could cause irreparable harm. See Rudd, 834
                 F.3d 589. Therefore, this information will remain sealed.
 17      124-2   These documents contain deposition transcripts taken from Joseph Lyons.
         126-2   During his testimony, Lyons discusses Caudill’s manufacturing processes.
         128-2   Caudill has created a genuine issue of material fact as to whether this is a
         133-4   trade secret. DN 145. There is a compelling interest in protecting disclosure
         139-1   of alleged trade secrets, as such disclosure could cause irreparable harm. See
         181-2   Rudd, 834 F.3d 589. Therefore, this information will remain sealed.
         194-3
         204-2
 18     124-10 These documents contain an e-mail from Ashurst to Jarrow while he was
        133-23 employed by Caudill which discusses Caudill’s formulas and processes, as
               well as commentary and notation on a research monograph. Caudill has
               created a genuine issue of material fact as to whether this is a trade secret.
               DN 145. There is a compelling interest in protecting disclosure of alleged
               trade secrets, as such disclosure could cause irreparable harm. See Rudd, 834
               F.3d 589. Therefore, this information will remain sealed.
 19     124-28 These documents contain public research and publicly available patents. No
        124-29 portion of those documents appears to represent Caudill’s alleged trade
        124-30 secret, privileged, or proprietary and confidential business information.
        124-31 Therefore, it will be unsealed.
        124-32
        124-33
        124-34
        124-35
         126-8
        133-33
20/33   124-47 These documents contain a market analysis involving Jarrow’s assumptions
        133-42 regarding pricing. Caudill has created a genuine issue of material fact as to
               whether this is a trade secret. DN 145. There is a compelling interest in
               protecting disclosure of alleged trade secrets, as such disclosure could cause
               irreparable harm. See Rudd, 834 F.3d 589. Therefore, this information will
               remain sealed.
 25      126-3 These documents contain deposition transcripts from Richard Sullivan.
        133-17 During his testimony, Sullivan primarily details his search for the notebook
               and hard drive at issue in this case. No portion of those documents appears to
               represent Caudill’s alleged trade secret, privileged, or proprietary and
               confidential business information. Therefore, they will be unsealed.
 26      126-6 These documents contain deposition transcripts from Laura Putnam. During
        133-18 her testimony, Putnam primarily details her search for the notebook and hard
               drive at issue in this case. No portion of those documents appears to


                                              5
              represent Caudill’s alleged trade secret, privileged, or proprietary and
              confidential business information. Therefore, they will be unsealed.
27   126-11   These documents contain deposition transcripts from Jarrow Rogovin.
      124-4   During his testimony, Rogovin discusses documents he received from
              Ashurst, but does not detail the substance of those documents. No portion of
              those documents appears to represent Caudill’s alleged trade secret,
              privileged, or proprietary and confidential business information. Therefore,
              they will be unsealed.
30   128-21   This document contains a declaration from Kean Ashurst and an attached
              PowerPoint presentation. Specifically, the documents contain information on
              Caudill’s business, including Caudill’s customers. Caudill has created a
              genuine issue of material fact as to whether this is a trade secret. DN 145.
              There is a compelling interest in protecting disclosure of alleged trade
              secrets, as such disclosure could cause irreparable harm. See Rudd, 834 F.3d
              589. Further, such business information might harm Caudill’s competitive
              standing. See Nixon, 435 U.S. at 598. Therefore, this information will remain
              sealed.
31   133-14   This document contains an exchange between Jarrow consultants discussing
              the purchase price of Caudill’s products. Caudill has created a genuine issue
              of material fact as to whether this is a trade secret. DN 145. There is a
              compelling interest in protecting disclosure of alleged trade secrets, as such
              disclosure could cause irreparable harm. See Rudd, 834 F.3d 589. Further,
              such business information might harm Caudill’s competitive standing. See
              Nixon, 435 U.S. at 598. Therefore, this information will remain sealed.
32   133-30   This document contains an e-mail with attachments regarding results of
              Caudill’s testing. Caudill has created a genuine issue of material fact as to
              whether this is a trade secret. DN 145. There is a compelling interest in
              protecting disclosure of alleged trade secrets, as such disclosure could cause
              irreparable harm. See Rudd, 834 F.3d 589. Therefore, this information will
              remain sealed.
34   133-61   These documents contain deposition transcripts from Leslie West. During his
      135-1   testimony, Jarrow discusses Caudill’s manufacturing processes. Caudill has
     126-12   created a genuine issue of material fact as to whether this is a trade secret.
              DN 145. There is a compelling interest in protecting disclosure of alleged
              trade secrets, as such disclosure could cause irreparable harm. See Rudd, 834
              F.3d 589. Therefore, this information will remain sealed.
41   128-22   These documents contain deposition transcipts from Kean Ashurst. In DNs
     135-26   128-22, 135-26, 137-6, 139-2, 165-4, 124-8, 126-10, 133-3, 124-5, 133-1,
      137-6   and 133-37, Ashurst discusses Caudill’s production processes. Caudill has
      139-2   created a genuine issue of material fact as to whether this is a trade secret.
      165-4   DN 145. There is a compelling interest in protecting disclosure of alleged
      124-8   trade secrets, as such disclosure could cause irreparable harm. See Rudd, 834
     126-10   F.3d 589. Therefore, this information will remain sealed.
      133-3
      124-5 In DN 204-13, however, the discussion is limited to a meeting held with Dan
      133-1 Caudill at a restaurant. No portion of that document appears to represent

                                           6
            133-37 Caudill’s alleged trade secret, privileged, or proprietary and confidential
            204-13 business information. Therefore, it will be unsealed.
     44      194-5 This document contains a redacted certificate of analysis. Caudill has created
                   a genuine issue of material fact as to whether this is a trade secret. DN 145.
                   There is a compelling interest in protecting disclosure of alleged trade
                   secrets, as such disclosure could cause irreparable harm. See Rudd, 834 F.3d
                   589. The included redactions are insufficient to warrant public disclosure.
                   Therefore, this information will remain sealed.1
     45     124-11 These documents contain deposition transcripts from Rebecca Wagner from
             133-7 FONA. During her testimony, Wagner discusses the 2011 genesis of a joint
                   development agreement with Caudill. No portion of that document appears
                   to represent Caudill’s alleged trade secret, privileged, or proprietary and
                   confidential business information. Therefore, it will be unsealed.
    46/47     61-5 These documents contain an e-mail from Ashurst to Clouatre discussing
            124-13 Caudill’s processes. Caudill has created a genuine issue of material fact as to
            133-12 whether this is a trade secret. DN 145. There is a compelling interest in
            133-22 protecting disclosure of alleged trade secrets, as such disclosure could cause
                   irreparable harm. See Rudd, 834 F.3d 589. Therefore, this information will
                   remain sealed.
     48       61-7 These documents contain issued patents, a sublicense agreement between
              61-8 Caudill and Brassica, a form letter, and documents drafted by Caudill’s
              61-9 attorneys.
              78-5
              78-6 DNs 61-7, 78-5, 124-19, 124-20, 124-21, and 133-46 contain only publicly
              78-7 available patent information. No portion of those documents appears to
              78-8 represent Caudill’s alleged trade secret, privileged, or proprietary and
            124-19 confidential business information. Therefore, they will be unsealed.
            124-20
            124-21 DNs 61-8, 61-9, 78-6, 78-7, 78-8, 124-22, 124-23, 124-24, 133-47, and 133-
            124-22 48 contain documents drafted by Caudill’s attorney and confidential
            124-23 sublicense agreements between Caudill and its business partners. There is a
            124-24 compelling interest in protecting the attorney-client privilege, A such
            133-46 disclosure could cause irreparable harm. See Rudd, 834 F.3d 589. Further,
            133-47 such business information might harm Caudill’s competitive standing. See
            133-48 Nixon, 435 U.S. at 598. Therefore, this information will remain sealed.
     49      61-23 These documents contain a sublicense agreement between Caudill and
            124-61 Brassica as well as a manufacturing flowchart. Caudill has created a genuine
             137-8 issue of material fact as to whether this is a trade secret. DN 145. There is a
                   compelling interest in protecting disclosure of alleged trade secrets, as such
                   disclosure could cause irreparable harm. See Rudd, 834 F.3d 589. Further,
                   such business information might harm Caudill’s competitive standing. See
                   Nixon, 435 U.S. at 598. Therefore, this information will remain sealed.
    52/53   126-13 These documents contain e-mails that describe Caudill’s processes. Caudill
            133-26 has created a genuine issue of material fact as to whether this is a trade
1
 The Court will note, however, that Caudill has been ordered to provide unredacted copies to Jarrow’s counsel to
comply with the agreed protective order in this case. DN 253 at 13–14.

                                                         7
              secret. DN 145. There is a compelling interest in protecting disclosure of
              alleged trade secrets, as such disclosure could cause irreparable harm. See
              Rudd, 834 F.3d 589. Therefore, this information will remain sealed.
54   126-24   These documents contain deposition transcripts from Martin Gallant. During
     128-34   his testimony, Gallant discusses Caudill’s purchasing process and pricing
     133-57   information. Caudill has created a genuine issue of material fact as to
              whether this is a trade secret. DN 145. There is a compelling interest in
              protecting disclosure of alleged trade secrets, as such disclosure could cause
              irreparable harm. See Rudd, 834 F.3d 589. Further, such business
              information might harm Caudill’s competitive standing. See Nixon, 435 U.S.
              at 598. Therefore, this information will remain sealed.
55   126-29   These documents contain deposition transcripts from Benjamin Khowong. In
              his testimony, Khowong discusses Caudill’s customer list. Caudill has
              created a genuine issue of material fact as to whether this is a trade secret.
              DN 145. There is a compelling interest in protecting disclosure of alleged
              trade secrets, as such disclosure could cause irreparable harm. See Rudd, 834
              F.3d 589. Further, such business information might harm Caudill’s
              competitive standing. See Nixon, 435 U.S. at 598. Therefore, this
              information will remain sealed.
56   126-30   These documents contain an e-mail which describes Caudill’s manufacturing
     133-10   processes. Caudill has created a genuine issue of material fact as to whether
              this is a trade secret. DN 145. There is a compelling interest in protecting
              disclosure of alleged trade secrets, as such disclosure could cause irreparable
              harm. See Rudd, 834 F.3d 589. Therefore, this information will remain
              sealed.
67   191-3    These documents contain the supplemental expert report of Leslie West. In
     201-2    his report, West specifically discusses Caudill’s manufacturing processes.
     204-1    Caudill has created a genuine issue of material fact as to whether this is a
              trade secret. DN 145. There is a compelling interest in protecting disclosure
              of alleged trade secrets, as such disclosure could cause irreparable harm. See
              Rudd, 834 F.3d 589. Therefore, this information will remain sealed.
68   191-4    These documents contain the rebuttal expert report of Leslie West. In his
     201-1    report, West specifically discusses Caudill’s manufacturing processes.
     204-4    Caudill has created a genuine issue of material fact as to whether this is a
              trade secret. DN 145. There is a compelling interest in protecting disclosure
              of alleged trade secrets, as such disclosure could cause irreparable harm. See
              Rudd, 834 F.3d 589. Therefore, this information will remain sealed.
69   126-18   These documents contain deposition transcripts of David Slaughter. In his
     133-25   deposition, Slaughter discusses specific processing parameters, times, and
              temperatures associated with Caudill’s manufacturing process. Caudill has
              created a genuine issue of material fact as to whether this is a trade secret.
              DN 145. There is a compelling interest in protecting disclosure of alleged
              trade secrets, as such disclosure could cause irreparable harm. See Rudd, 834
              F.3d 589. Therefore, this information will remain sealed.
73   124-62   This document contains an e-mail discussing Caudill’s testing cost, vendors,
              and results. Caudill has created a genuine issue of material fact as to whether

                                           8
              this is a trade secret. DN 145. There is a compelling interest in protecting
              disclosure of alleged trade secrets, as such disclosure could cause irreparable
              harm. See Rudd, 834 F.3d 589. Therefore, this information will remain
              sealed.
75   126-19   These documents contain deposition transcripts from Nutramax. In the
     128-29   deposition, the corporate representative discusses specific pricing
     133-56   information and Caudill’s processes for soliciting business. Caudill has
              created a genuine issue of material fact as to whether this is a trade secret.
              DN 145. There is a compelling interest in protecting disclosure of alleged
              trade secrets, as such disclosure could cause irreparable harm. See Rudd, 834
              F.3d 589. Further, such business information might harm Caudill’s
              competitive standing. See Nixon, 435 U.S. at 598. Therefore, this
              information will remain sealed.
76   126-33   These documents contain e-mails between Caudill and Nutramax. DNs 126-
     126-34   33 and 128-30 contain specific pricing information and Caudill’s processes
     126-35   for soliciting business. Caudill has created a genuine issue of material fact as
     128-30   to whether this is a trade secret. DN 145. There is a compelling interest in
     128-31   protecting disclosure of alleged trade secrets, as such disclosure could cause
     128-32   irreparable harm. See Rudd, 834 F.3d 589. Further, such business
              information might harm Caudill’s competitive standing. See Nixon, 435 U.S.
              at 598. Therefore, this information will remain sealed.

            DNs 126-34, 126-35, 128-31, and 128-32 lack such information. No portion
            of those documents appears to represent Caudill’s alleged trade secret,
            privileged, or proprietary and confidential business information. Therefore,
            they will be unsealed.
77   133-53 This document contains an e-mail from Ashurst. In the e-mail, he discusses
            specific percentages used in Caudill’s manufacturing processes. Caudill has
            created a genuine issue of material fact as to whether this is a trade secret.
            DN 145. There is a compelling interest in protecting disclosure of alleged
            trade secrets, as such disclosure could cause irreparable harm. See Rudd, 834
            F.3d 589. Therefore, this information will remain sealed.
78    201-3 These documents contain the rebuttal expert report of Kean Ashurst. In his
            report, Ashurst specifically discusses Caudill’s manufacturing processes.
            Caudill has created a genuine issue of material fact as to whether this is a
            trade secret. DN 145. There is a compelling interest in protecting disclosure
            of alleged trade secrets, as such disclosure could cause irreparable harm. See
            Rudd, 834 F.3d 589. Therefore, this information will remain sealed.
81    204-9 This document contains correspondence between Jarrow and one of its
            vendors which discusses Caudill’s manufacturing process. Caudill has
            created a genuine issue of material fact as to whether this is a trade secret.
            DN 145. There is a compelling interest in protecting disclosure of alleged
            trade secrets, as such disclosure could cause irreparable harm. See Rudd, 834
            F.3d 589. Therefore, this information will remain sealed.
82   204-10 This document contains e-mails and faxes within Jarrow which discusses
            Caudill’s manufacturing process. Caudill has created a genuine issue of

                                            9
                 material fact as to whether this is a trade secret. DN 145. There is a
                 compelling interest in protecting disclosure of alleged trade secrets, as such
                 disclosure could cause irreparable harm. See Rudd, 834 F.3d 589. Therefore,
                 this information will remain sealed.
  83      204-11 This document contains e-mails and faxes within Jarrow which discusses
                 Caudill’s manufacturing process. Caudill has created a genuine issue of
                 material fact as to whether this is a trade secret. DN 145. There is a
                 compelling interest in protecting disclosure of alleged trade secrets, as such
                 disclosure could cause irreparable harm. See Rudd, 834 F.3d 589. Therefore,
                 this information will remain sealed.

   IV.      Order

   For the reasons set forth above, and the Court being otherwise sufficiently advised, the Court:

         ORDERS UNSEALED the sealed documents at DNs 100-7, 124-28, 124-29, 124-30,

124-31, 124-32, 124-33, 124-34, 124-35, 126-8, 133-33, 38, 43, 126-3, 133-17, 126-6, 133-18,

126-11, 124-4, 204-13, 124-11, 133-7, 61-7, 78-5, 124-19, 124-20, 124-21, 133-46, 126-34, 126-

35, 128-31, and 128-32.

         ORDERS counsel to file unsealed, redacted copies of DNs 69, 71-8, 78-11, 86-1, 126-5,

133-19, 135-4, 165-1, 181-1, 194-2, 78-3, 80-9, 126-23, 128-28, 133-16, 78-10, 126-7, 135-37,

and 204-12 to substitute the currently sealed versions.



         IT IS SO ORDERED.

                        January 18, 2019




                                                  Char
                                                     lesR.Si
                                                           mpsonI
                                                                II,Seni
                                                                      orJudge
                                                     Unit
                                                        edStat
                                                             esDi
                                                                str
                                                                  ictCour
                                                                        t




                                                10
